74 U.S. 613 (____)
7 Wall. 613
MORGAN
v.
BELOIT, CITY AND TOWN.
Supreme Court of United States.

*615 Mr. Carpenter, for the appellant.
Messrs. Palmer and Ryan, contra.
*617 Mr. Justice SWAYNE delivered the opinion of the court.
The bill of the appellant presents the following case: In the year 1853, the legislature of Wisconsin, by an act duly passed, authorized the town of Beloit to subscribe for $100,000 of the stock of a railroad company authorized to construct a railroad from the city of Racine to the village of Beloit, and to make payment in its bonds to be issued for that purpose. The bonds were accordingly issued. A portion of them came into the hands of the appellant, and he recovered upon them the several judgments at law described in the bill. These judgments are all in full force and unsatisfied. By an act of the legislature, passed in 1856, the city of Beloit was created. It embraces a part of the territory which before constituted the town of Beloit. This act provides:
"That all principal and interest upon all bonds which have heretofore been issued by the town of Beloit for railroad stock or other purposes, shall be paid, when the same or any portion thereof shall fall due, by the city and town of Beloit, in the same proportions as if the said city and town were not dissolved."
This provision was re-enacted in 1857.
It is averred that the city and town ought respectively to pay the proportions set forth  of the judgments  with interest from their several dates. The prayer is for general relief. The appellee demurred. The court sustained the demurrer, and dismissed the bill. This appeal was thereupon taken.
The two corporations are as separate and distinct as if the territories they embrace, respectively, had never been united. It is obvious that, without a legislative provision to that effect, the city would not be answerable at law for the debts of the town, incurred before the former was created. Whether, *618 but for the statute, the city there would have been chargeable in equity, it is not necessary to consider. The statute is conclusive as to a liability, to be enforced in some form of procedure. The only question before us is, whether there is a remedy in equity. It may be, as suggested by the counsel for the appellant, that an action would lie upon the statute. It is also possible that a proper case for a writ of mandamus might be made. But these inquiries are only material as bearing upon the question whether there is an adequate remedy at law. If so, a suit in equity cannot be maintained. To have this effect, the remedy at law "must be as plain, adequate, and complete," and "as practical and efficient to the ends of justice, and to its prompt administration, as the remedy in equity."[*] When the remedy at law is of this character, the party seeking redress must pursue it. In such cases the adverse party has a constitutional right to a trial by jury.[] The objection is regarded as jurisdictional, and may be enforced by the court suâ sponte, though not raised by the pleadings, nor suggested by counsel.[] The provision upon the subject in the sixteenth section of the Judiciary Act of 1789, was only declaratory of the pre-existing rule.
In the case before us the adjustment of the amount to be paid by the city, will depend upon accounts and computations founded upon the proper assessment rolls. In order to bind the town, it is necessary that it should be made a party. This cannot be done in proceedings at law. If the town should be compelled to pay the entire amount, the right is given by the statute to recover back the proportion for which the city is liable. This would involve circuity of litigation. The remedy at law is, therefore, neither plain nor adequate.
The question, whether a bill in equity will lie is disembarrassed of this objection.
The authority to tax for the payment of municipal liabilities, *619 in cases like this, is in the nature of a trust.[*] The jurisdiction of a court of equity to interfere in all cases involving such an ingredient, is too clear to require any citation of authorities. It rests upon an elementary principle of equity jurisprudence.
"The power is reserved to a court of equity to act upon a principle often above-mentioned, namely, that whenever there is a right it ought to be made effectual."[] Where there is a right which the common law, from any imperfection, cannot enforce, it is the province and duty of a court of equity to supply the defect and furnish the remedy.[]
The decree is REVERSED. A mandate will be sent to the Circuit Court directing that the demurrer be overruled, and the cause proceeded in according to the principles of equity and the rules of equity practice.
NOTES
[*]  Boyce v. Grundy, 3 Peters, 215.
[]  Hipp v. Babin, 19 Howard, 278.
[]  Fowle v. Lawrason, 5 Peters, 496; Dade v. Irwin, 2 Howard, 383.
[*]  Von Hoffman v. The City of Quincy, 4 Wallace, 555.
[]  1 Kaime's Principles of Equity, 3.
[]  Quick v. Stuyvesant, 2 Paige, 92.